Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission filed 11/16/2020. 
Claims 1, 3-15, 29 are pending. Claims 31-43 were newly presented on 09/11/2020 and further amended with submission filed 11/16/2020. Claims 2, 16-28, 30 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 and 07/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 11-15, 29, 31-33, 35-37, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2009/0201865 A1) in view of Phuyal et al. (US 2018/0324854 A1) or Vujcic et al. (US 2008/0194259). 

Regarding claims 1, 29, Uemura discloses a method for wireless communications at a user equipment, comprising: 
determining a mapping for resources of an asynchronous random access channel (see par. 0037-0043, fig. 22) based at least in part on receiving the information (par. 0045-0047); and 
transmitting the asynchronous random access channel over a radio frequency resource based at least in part on determining the mapping for resources (fig. 22, discloses transmitting a preamble and a message between a mobile and base station, which are described to be communication over radio frequency, see also par. 0208-0216). 
Uemura fails to disclose but Phuyal discloses receiving, from a base station, system information indicating a time-frequency resource mapping for random access channel transmissions, or a waveform generation for random access channel transmissions, or both (par. 0091-0096, discloses configuration of resources obtained through system information); and determining a mapping based at least in part on receiving system information (par. 0091-0096, discloses receiving configuration through system information and using the resources in configuration to send RACH). Phuyal also discloses an apparatus for wireless communication comprising a processor and memory in electronic communication with the processor; and instruction stored in memory and executable by the processor to cause the apparatus to function based on instructions (see par. 0014). Vujcic also discloses these features as well, for example at par. 0069, 0096, 0187 and table VIII
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include communication resource information via system information as described by Phuyal or Vujcic. 


Regarding claims 3, 31, Uemura discloses the method further comprising: determining that a second random access channel is synchronous (see abstract and par. 0016, discloses a specific case in which synchronous transmission is to be used); and transmitting the second random access channel over a second radio frequency resource that at least partially overlaps with the radio frequency resource (see par. 0211 and fig. 16, discloses partial overlap of the resource, for example by using the same frame or within same time period or TTI).  

Regarding claims 4, 32, Uemura discloses the method wherein the second radio frequency resource is the same as the radio frequency resource or occupies a portion of the radio frequency resource (see fig. 5, s10, discloses sending a preamble and transmission request within a single message or transmission, thereby occupying the same RF resource).

Regarding claims 5, 33, Uemura discloses the method wherein a payload portion of the second random access channel is associated with a first preamble of the random access channel or a second preamble of the second random access channel (see fig. 5, discloses a RACH preamble and associated message associated with the preamble, see also fig. 22 and par. 0008-0009).  



Regarding claims 8, 36, Uemura discloses the method further comprising determining that the user equipment is in a radio resource control idle state or a radio resource control inactive state (see par. 0019, 0070, discloses the idle condition); and  
determining that the asynchronous random access channel is asynchronous is based at least in part on determining that the user equipment is in the radio resource control idle state or the radio resource control inactive state (see par. 0168-0169, discloses an idle condition as no uplink resource information, and using uplink asynchronous transmission).

Regarding claims 9, 37, Uemura discloses the method further comprising determining that uplink timing information associated with the random access channel uplink transmission and stored by the user equipment is insufficient (see par. 0168-0169, discloses a case of no uplink resource information, or timing information to establish synchronous transmission is available, and selecting asynchronous transmission);  and 
determining that the asynchronous random access channel uplink transmission is asynchronous based at least in part on determining that the uplink timing information is insufficient (see par. 0168-0169, discloses a case of no uplink resource information, or timing information to establish synchronous transmission is available, and selecting asynchronous transmission).


determining that the asynchronous random access channel is asynchronous based at least in part on determining that the user equipment does not store the uplink timing information associated with the random access channel (see par. 0168-0169, discloses a case of no uplink resource information, or timing information to establish synchronous transmission is available, and selecting asynchronous transmission).

Regarding claims 12, 40, Uemura discloses the method wherein a preamble of the random access channel is configured to be processed by a base station for channel estimation associated with a payload of the random access channel (see par. 0144-0145, describes receiving preamble and performing channel estimation, such as timing correction for message payload.).

Regarding claims 13, 41, Uemura discloses the method wherein the random access channel comprises a two-step random access channel uplink transmission (see fig. 22, discloses sending preamble and message in two step process).

	Regarding claims 14, 42, Uemura discloses the method wherein a payload of the random access channel comprises one or more of a demodulation reference signal, a physical uplink 

Regarding claims 15, 43, Uemura discloses the method wherein the mapping associated with the asynchronous random access channel is different than a mapping associated with synchronous uplink transmissions (see par. 0039).

Claims 6, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Phuyal or Vijcic as applied to claim 1 above, and further in view of Kato et al. (US 2011/0194432 A1).

Regarding claims 6, 34, Uemura discloses the method further comprising determining that a timer is running at the user equipment, the timer associated with the second random access channel (see paragraph 0044-0051, discloses determining and communicating timing information and signaling operating of particular type of RACH); and determining that the asynchronous second random access channel is synchronous (par. 0044-0051), but fails to disclose wherein determining is based at least in part on determining that the timer is running at the user equipment.
However, Kato discloses the UE running a synchronous timer and correcting a timer based on receiving timing correction information from Base station (see par. 0017).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining synchronous transmission based on determining that the timer is running at the user equipment. 
. 

Claims 10, 38 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Phuyal or Vijcic as applied to claim 1 above, and further in view of Cho et al. (US 8,929,305 B2).

Regarding claims 10, 38, Uemura discloses the method further comprising determining that the random access channel is asynchronous when no information is available (see par. 0168-0169). Uemura fails to disclose determining that a time alignment timer associated with the random access channel has expired, and determining that the asynchronous random access channel is asynchronous based at least in part on determining that the time alignment timer has expired.
Cho disclose determining that a time alignment timer associated with the random access channel uplink transmission has expired (see abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining to use asynchronous transmission when the timer has expired as suggested by Uemura by disclosing using of asynchronous transmission upon determining that the uplink resource information is not available.
The motivation for doing so would be to allow communicating via asynchronous communication when possible communication via synchronous communication cannot be established.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, 29, 31-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Nishant Divecha/Primary Examiner, Art Unit 2466